Title: From George Washington to William Barton, 7 September 1788
From: Washington, George
To: Barton, William



Sir,
Mount Vernon, 7 September, 1788.

At the same time I announce to you the receipt of your obliging letter of the 28th of last month, which covered an ingenious essay on Heraldry, I have to acknowledge my obligations for the sentiments your partiality has been indulgent enough to form of me, and my thanks for the terms in which your urbanity has been pleased to express them.
Imperfectly acquainted with the subject, as I profess myself to be, and persuaded of your skill as I am, it is far from my design to intimate an opinion, that heraldry, coat-armour, &c., might not be rendered conducive to public and private uses with us; or that they can have any tendency unfriendly to the purest spirit of republicanism. On the contrary, a different conclusion is deducible from the practice of Congress and the States; all of which have established some kind of Armorial Devices to authenticate their official instruments. But, Sir, you must be sensible, that political sentiments are very various among the people in the several States, and that a formidable opposition to what appears to be the prevailing sense of the Union is but just declining into peaceable acquiescence. While, therefore, the minds of a certain portion of the community (possibly from turbulent or

sinister views) are, or affect to be, haunted with the very spectre of innovation; while they are indefatigably striving to make the credulity of the less-informed part of the citizens subservient to their schemes, in believing that the proposed general government is pregnant with the seeds of discrimination, oligarchy, and despotism; while they are clamorously endeavouring to propogate an idea, that those, whom they wish invidiously to designate by the name of the “well-born,” are meditating in the first instance to distinguish themselves from their compatriots, and to wrest the dearest privileges from the bulk of the people; and while the apprehensions of some, who have demonstrated themselves the sincere, but too jealous, friends of liberty, are feelingly alive to the effects of the actual revolution, and too much inclined to coincide with the prejudices above described; it might not, perhaps, be advisable to stir any question, that would tend to reanimate the dying embers of faction, or blow the dormant spark of jealousy into an inextinguishable flame. I need not say, that the deplorable consequences would be the same, allowing there should be no real foundation for jealousy, in the judgment of sober reason, as if there were demonstrable, even palpable, causes for it.
I make these observations with the greater freedom, because I have once been a witness to what I conceived to have been a most unreasonable prejudice against an innocent institution, I mean the Society of the Cincinnati. I was conscious, that my own proceedings on that subject were immaculate. I was also convinced, that the members, actuated by motives of sensibility, charity, and patriotism, were doing a laudable thing, in erecting that memorial of their common services, sufferings, and friendships; and I had not the most remote suspicion, that our conduct therein would have been unprofitable, or unpleasing, to our countrymen. Yet have we been virulently traduced, as to our designs; and I have not even escaped being represented as short-sighted in not foreseeing the consequences, or wanting in patriotism for not discouraging an establishment calculated to create distinctions in society, and subvert the principles of a republican government. Indeed, the phantom seems now to be pretty well laid; except on certain occasions, when it is conjured up by designing men, to work their own purposes upon terrified imaginations. You will recollect there have not been wanting, in

the late political discussions, those, who were hardy enough to assert, that the proposed general government was the wicked and traitorous fabrication of the Cincinnati.
At this moment of general agitation and earnest solicitude, I should not be surprised to hear a violent outcry raised, by those who are hostile to the new constitution, that the proposition contained in your paper had verified their suspicions, and proved the design of establishing unjustifiable discriminations. Did I believe that to be the case, I should not hesitate to give it my hearty disapprobation. But I proceed on other grounds. Although I make not the clamor of credulous, disappointed, or unreasonable men the criterion of truth, yet I think their clamor might have an ungracious influence at the present critical juncture; and, in my judgment, some respect should not only be paid to prevalent opinions, but even some sacrifices might innocently be made to well-meant prejudices, in a popular government. Nor could we hope the evil impression would be sufficiently removed, should your account and illustrations be found adequate to produce conviction on candid and unprejudiced minds. For myself, I can readily acquit you of having any design of facilitating the setting up an “Order of Nobility.” I do not doubt the rectitude of your intentions. But, under the existing circumstances, I would willingly decline the honor you have intended me, by your polite inscription, if there should be any danger of giving serious pretext, however ill founded in reality, for producing or confirming jealousy and dissension in a single instance, where harmony and accommodation are most essentially requisite to our public prosperity, perhaps to our national existence.
My remarks, you will please to observe, go only to the expediency, not to the merits of the proposition. What may be necessary and proper hereafter, I hold myself incompetent to decide, as I am but a private citizen. You may, however, rest satisfied, that your composition is calculated to give favorable impressions of the science, candor, and ingenuity, with which you have handled the subject; and that, in all personal considerations, I remain with great esteem, Sir, your most obedient, &c.
